The appellant was convicted in the District Court of Shelby County for the offense of transporting liquor and his punishment assessed at confinement in the penitentiary for a term of three years.
There is found in the record what appellant claims is a motion in arrest of judgment which contains some ten different complaints at various actions of the court, same ranging all the way from criticisms of the court's charge to the jury to the failure of the jury to take sufficient time to deliberate on the case. This identical paper is also found in the record and called defendant's motion for a new trial. None of the complaints set out in either of said papers are based on bills of exception taken during the trial to the court's action in receiving or excluding testimony or to his action in giving or refusing any charges to the jury. There are some five bills of exception shown, however, but these bills do no more than to take up the separate paragraphs of the motion for a new trial and complain at the court's action in overruling the same.
Under this state of the record, we are forced to conclude that there is nothing before us calling for a reversal of the case.
We have examined the statement of facts very carefully and while we do not commend the practice of the peace officers in going to appellant's home at night and encouraging and soliciting him to violate the law, yet under the facts disclosed *Page 663 
by the record, we cannot do otherwise than hold that the testimony is sufficient to show an unlawful transportation of intoxicating liquor.
Finding no error in the record, it is our opinion that the judgment should be in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.